DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures
The sequence disclosures in this application have been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 and the species of cyclic-di-GMP as the adjuvant and cancer as the disease in the reply filed on 1 February 2022 is acknowledged.
Claims 21-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 February 2022.
cyclic di-GMP or variants of cyclic dinucleotide as the immunologic adjuvant, and cancer as the disease in the reply filed on 1 February 2022 is acknowledged.


Claim Interpretation – Issues Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of examination under prior art, a cytotoxic agent or radiation (e.g. as used in radiation therapy for cancer) are understood to meet this claim requirement of a means for inducing antigen release from a cell.


Additional Claim Interpretation – Means for Inducing Antigen Release (Claim 1)
The examiner notes that instant claim 17 indicates that the means for inducing antigen release may be a cytotoxic agent. Therefore, a cytotoxic agent taught by the prior art is understood to read on this limitation in claim 1. This is the case regardless of whether the intent in the prior art was to use the cytotoxic agent in order induce antigen release from a cell, or whether the prior art had a different reason for using the cytotoxic 
 The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). Composition claims are understood to cover what the composition is, not what the composition does. See MPEP 2114(II), wherein the rationale in this MPEP paragraph regarding apparatus claims is also relevant regarding composition claims. As such, a prior art teaching comprising a cytotoxic agent combined with an immunologic adjuvant is understood to meet the claim limitations regardless of whether the prior art indicated that the purpose of using of the cytotoxic agent was to induce antigen release.
Additionally, the reason or motivation to modify the prior art reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV). As such, if the prior art were to have used a cytotoxic agent (e.g. as recited by claim 17) for a different purpose other than to induce antigen release from a cell, this would still be understood to meet the claimed requirements.


Claim Interpretation – “Polymeric Shell”
Claim 2 recites a polymeric nanoparticle comprising a polymeric shell and an aqueous core. For the purposes of examination under prior art, a polyethylene glycol 
The examiner further estimates that the thickness of a lipid bilayer, which is found in a liposome, is about 2-10 nm. See Lee et al. (US 2015/0086611 A1), paragraph 0032.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a farnesyltransferase inhibitor (in the case of claim 18) and various photosensitizers for photodynamics (in the case of claim 19) and, accordingly, the identification/description is indefinite. Additionally, it is unclear whether the abbreviations “PTK787/ZK 222584”, “AG1478”, “AG1571,” and “CC-1065” refer to trade names.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Journal of Controlled Release, Vol. 216 (2015), pages 149–157) in view of Black et al. (US 2008/0207657 A1).
 Nakamura et al. (hereafter referred to as Nakamura) is drawn to liposomes loaded with cyclic di-GMP, as of Nakamura, page 149, title and abstract. Said liposomes have the following structure, as of Nakamura, page 155, figure 6, reproduced in part below.

    PNG
    media_image1.png
    313
    368
    media_image1.png
    Greyscale

This liposome comprising cyclic di-GMP is understood to read on the required immunologic adjuvant.
As to claim 1, the claim requires that the adjuvant is capable of physically associated with cells. Nakamura teaches the following, as of page 151, right column, section 3.1, reproduced below.

    PNG
    media_image2.png
    368
    577
    media_image2.png
    Greyscale

Based upon the above-reproduced paragraph, the examiner takes the position that the carrier cyclic di-GMP in Nakamura is capable of physiologically associating with 

    PNG
    media_image3.png
    165
    585
    media_image3.png
    Greyscale

Nakamura does not teach a kit and does not teach the required means for inducing antigen release from the cell.
Black et al. (hereafter referred to as Black) is drawn to kits for the treatment of cancer. Although the title of Black is related to minoxidil sulfate for the treatment of cancer, Black does provide teachings regarding combining anti-cancer vaccination with chemotherapy, as of Black, paragraph 0049 and figure 1. Black appears to indicate that anti-cancer vaccination provides chemosensitization to chemotherapy, as of Black, paragraph 0050.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the liposome of Nakamura with a kit and included in said kit both the liposome of Nakamura and an additional anti-cancer treatment such as radiotherapy of chemotherapy. Nakamura teaches a liposome comprising cyclic GMP, and suggests combination with anticancer vaccination and/or radiotherapy. Black teaches the 
As to claim 1, the claim requires both an adjuvant and a means for inducing antigen release. The liposome comprising cyclic di-GMP of Nakamura is understood to read on the adjuvant, and the radiotherapy of Nakamura and/or the additional vaccination and chemotherapy of Black is understood to read on the required means.
As to claim 2, the claim requires a polymeric nanoparticle encapsulating the adjuvant (cyclic Di-GMP) comprising a polymeric shell and one or more aqueous cores. The liposome of Nakamura is understood to meet these requirements. This is because the liposome of Nakamura comprises polyethylene glycol derivatized lipids, as of Nakamura, page 150, right column, section 2.2, reproduced in part below.

    PNG
    media_image4.png
    268
    588
    media_image4.png
    Greyscale

The above liposome comprises DMG-PEG2000. PEG2000 is a polymer, thereby rendering the particle of Nakamura to be a polymeric particle. Additionally, the skilled artisan would have expected that the PEG2000 would have formed a polymeric shell. That polymeric shell would have been impermeable to water due to the presence of hydrophobic lipids attached to the PEG polymers in the polymeric shell.
As to claim 3, Nakamura teaches the following particle size, as of Nakamura, page 150, right column, section 2.2, relevant text reproduced below. 
    PNG
    media_image5.png
    193
    587
    media_image5.png
    Greyscale

The above-reproduced size appears to be within the claimed size range. In addition, as best understood by the examiner, the thickness of a lipid bilayer to have been in the range of 2-10 nm.

As to claims 5-7, the cyclic di-GMP of Nakamura is understood to read on the additional limitations of these claims.
As to claims 10-12, the composition of Nakamura comprises a lipid known by the name “YSK05”, as of Nakamura, page 150, left column, first paragraph. This is described as a synthetic lipid which is a pH sensitive cationic lipid that possesses a high fusogenic activity which enhances endosomal escape, as of Nakamura, page 150, left column. As this compound is described as a lipid, it is best understood by the examiner to comprise fatty acid chains.
As to claim 13, Nakamura teaches DMG-PEG2000, which is a pegylated lipid, as of Nakamura, page 150, right column, section 2.2, reproduced in part above.
As to claims 16-18, Black teaches various chemotherapeutic agents in paragraph 0029 including doxorubicin. These are understood to read on the required cytotoxic chemical agents.
As to claim 20, the skilled artisan would have been motivated to have formulated the composition produced by the combination of Nakamura with Black into a single dose in order to predictably treat an individual with cancer with a reasonable expectation of success.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Journal of Controlled Release, Vol. 216 (2015), pages 149–157) in view of Black et al. (US 2008/0207657 A1), the combination further in view of Kreutz et al. (Blood, Vol. 121, No. 15, April 2013, pages 2836-2844).
Nakamura is drawn to liposomes comprising cyclic-di-GMP as an anticancer adjuvant. Black is drawn to combining anticancer immunotherapy with chemotherapy. See the rejection above over Nakamura in view of Black. Nakamura also suggests that the liposome comprising cyclic-di-GMP be administered to antigen presenting cells, as of Nakamura, page 155, figure 6, reproduced in full below.

    PNG
    media_image6.png
    424
    700
    media_image6.png
    Greyscale

Nakamura does not teach a targeting ligand to target antigen presenting cells.
Kreutz et al. (hereafter referred to as Kreutz) is drawn to the targeting of dendritic cells, as of Kreutz, page 2836, title and abstract. Kreutz teaches that dendritic cells are key antigen presenting cells, as of Kreutz, page 2836, left column, near bottom of page. Kreutz teaches various targeting ligands that can be used for this purpose, including those known for use in humans and in liposomes, as of Kreutz, page 2838, Table 2. 

    PNG
    media_image7.png
    802
    1354
    media_image7.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have targeted the particle of Nakamura to dendritic cells in the manner taught by Kreutz. Nakamura suggests delivery to an antigen presenting cell, as of Nakamura, page 155, figure 6. Kreutz teaches that dendritic cells are antigen presenting cells, and Kreutz teaches the skilled artisan how to target dendritic cells (i.e. by using one of the taught targeting ligands). Kreutz also teaches that this is beneficial by resulting in antigen delivery in the absence of autoimmune response, tolerance induction, or undesired cytokine storm. As such, the skilled artisan would have been motivated to have targeted the liposome of Nakamura to dendritic cells in order to have predictably resulted in antigen delivery in the absence of undesired autoimmune response, tolerance induction, or cytokine storm with a reasonable expectation of success.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Journal of Controlled Release, Vol. 216 (2015), pages 149–157) in view of Black et al. (US 2008/0207657 A1), the combination further in view of Nakamura et al. (International Journal of Pharmaceutics, Vol. 441, 2013, pages 476-481).
Nakamura is drawn to liposomes comprising cyclic-di-GMP as an anticancer adjuvant. Black is drawn to combining anticancer immunotherapy with chemotherapy. See the rejection above over Nakamura in view of Black.
None of the above references teach a cell penetrating peptide.
Nakamura et al. 2013 (hereafter referred to as Moriguchi after the second author) is drawn to liposomes intended to enhance cytotoxic T-cells against cancer comprising octa-arginine (which is understood by the examiner to be a form of polyarginine), as of Moriguchi, page 476, title and abstract. Said liposomes comprise octa-arginine derivatized liposome (referred to as R8-Lip), poly(I:C) (adjuvant), and ovalbumin (antigen), as of Moriguchi, page 477, left column, section 2.4, reproduced below.

    PNG
    media_image8.png
    456
    579
    media_image8.png
    Greyscale

The presence of octa-arginine appears to increase cytotoxic T-cell activation when it is part of a liposome, as of Moriguchi, page 479, right column, figure 4, reproduced below.

    PNG
    media_image9.png
    384
    510
    media_image9.png
    Greyscale

The above abbreviation “CTL” in the y-axis refers to cytotoxic T-cell activation, apparently against the antigen. A higher value of CTL is more desirable because it indicates greater antitumor immune activity.
Moriguchi does not teach cyclic di-GMP.
.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Journal of Controlled Release, Vol. 216 (2015), pages 149–157) in view of Black et al. (US 2008/0207657 A1), the combination further in view of Friedberg (US 2010/0112011 A1). 
Nakamura is drawn to liposomes comprising cyclic-di-GMP as an anticancer adjuvant. Black is drawn to combining anticancer immunotherapy with chemotherapy. See the rejection above over Nakamura in view of Black.
None of the above references teach a photolytic agent.
Friedberg is drawn to an antitumor vaccine generated using photodynamic therapy, as of Friedberg, title and abstract. Said composition may comprise an adjuvant and antigen, as of Friedberg, paragraphs 0055-0059. As best understood by the 
It would have been prima facie obvious for one of ordinary skill in the art to have combined the photodynamic agent of Friedberg with the composition of Nakamura in view of Black. The photodynamic agent of Friedberg is useful for inactivating tumor cells so that an immune response can be induced against said tumor cells. The skilled artisan would have been motivated to have combined the immune system inducing adjuvant of Nakamura with the photodynamic agent of Friedberg in order to provide cancer cells in an inactivated form and to predictably induce an immune response against said inactivated cancer cells in order to have predictably treated cancer with a reasonable expectation of success.


Claims 1-7, 10, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2017/165506 A1) in view of Black et al. (US 2008/0207657 A1).
Hu et al. (hereafter referred to as Hu) is drawn to thin shell nanoparticles and use thereof, as of Hu, title and abstract. Hu teaches cyclic di-GMP on the last line of page 1 as well as page 10, Example 3. Hu teaches treating cancer as of Hu, page 18, claim 23.
Hu does not teach a treatment kit, and does not teach a “means for inducing antigen release from the cell”.
Black et al. (hereafter referred to as Black) is drawn to kits for the treatment of cancer. Although the title of Black is related to minoxidil sulfate for the treatment of 
It would have been prima facie obvious for one of ordinary skill in the art to have combined the nanoparticle comprising cyclic-di-GMP of Hu with a kit and included in said kit both the particle of Hu and an additional anti-cancer treatment such as radiotherapy of chemotherapy of Black. Hu teaches a particle comprising cyclic GMP, and suggests treating cancer in claim 23. Black teaches the combination of anti-cancer vaccination with other means of treatment, as well as the use of a kit. As such, the skilled artisan would have been motivated to have combined the particle of Hu with a kit comprising chemotherapy or radiotherapy as well as additional anti-cancer vaccination for the predictable treatment of cancer with a reasonable expectation of success. Combining prior art elements (e.g. the particle comprising cyclic diGMP of Hu along with additional anticancer vaccination, chemotherapy, or radiotherapy, as of and Black) according to known methods (placing these in a kit, as taught by Black) to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 2, the particle of Hu appears to be a particle with a PLGA shell that has an aqueous interior, as of Hu, page 16, claim 1 and 8.
As to claim 3, Hu teaches an outer diameter of 30-600 nm and a thickness of less than 25 nm, as of Hu, page 18, claim 21.

As to claims 5-7, Hu teaches cyclic-di-GMP, as of Hu, page 1, last line and Hu, page 10, Example 3. This reads on these claim limitations.
As to claims 10, Hu teaches the following on pages 11 and 12, relevant text reproduced below.

    PNG
    media_image10.png
    476
    970
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    654
    976
    media_image11.png
    Greyscale


As to claims 16-18, Black teaches various chemotherapeutic agents in paragraph 0029 including doxorubicin. These are understood to read on the required cytotoxic chemical agents.
As to claim 20, the skilled artisan would have been motivated to have formulated the composition of Hu in view of Black in to a single dose in order to have predictably treated a patient with cancer with a reasonable expectation of success.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 4 January 2018, based upon the filing date of provisional application 62/613,574, upon which the instant application claims benefit. Hu was published on 28 September 2017, which is less than a year earlier than the earliest effective filing date of the instant application. Hu was also effectively filed earlier than the effective filing date of the instant application. The examiner notes that although there is a common inventor between the Hu reference and the instant application, there is an inventor listed on the instant application and not listed on the Hu reference. There are also inventors listed on the Hu reference and not listed by the instant application. As such, Hu appears to be prior art under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7, 16-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Black et al. (US 2008/0207657 A1).
Claims 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Black et al. (US 2008/0207657 A1), the combination further in view of Kreutz et al. (Blood, Vol. 121, No. 15, April 2013, pages 2836-2844).
Claims 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Black et al. (US 2008/0207657 A1), the combination further in view of Nakamura et al. (Journal of Controlled Release, Vol. 216 (2015), pages 149-157).
Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Black et al. (US 2008/0207657 A1), the combination further in view of Nakamura et al. (International Journal of Pharmaceutics, Vol. 441, 2013, pages 476-481).
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Black et al. (US 2008/0207657 A1), the combination further in view of Friedberg (US 2010/0112011 A1).
The instant claims are drawn to a kit comprising an immunologic adjuvant and a means for inducing release from a cell. The elected species of immunologic adjuvant is cyclic di-GMP. The means for inducing release from a cell may be an anti-cancer agent.
Copending claim 1 is drawn to a polymeric nanoparticle comprising a hydrophilic bioactive agent. Copending claim 20 indicates that the bioactive agent may be cyclic di-GMP. Copending claim 22 recites treating cancer.
The copending claims do not recite a kit and do not recite a means for inducing antigen release.
Black et al. (hereafter referred to as Black) is drawn to kits for the treatment of cancer. Although the title of Black is related to minoxidil sulfate for the treatment of cancer, Black does provide teachings regarding combining anti-cancer vaccination with chemotherapy, as of Black, paragraph 0049 and figure 1. Black appears to indicate that anti-cancer vaccination provides chemosensitization to chemotherapy, as of Black, paragraph 0050.

With regard to the dependent claims, the relevant subject matter has been taught by the secondary references Kreutz, Moriguchi, Nakamura, and Friedberg, as explained in the obviousness rejections above.
This is a provisional nonstatutory double patenting rejection.


Additional Cited Prior Art Reference
The examiner notes that in the instant specification, particles made from PLGA (poly(lactic-co-glycolic acid)) are discussed at page 13, paragraph 0081 of the instant specification. As relevant art in this regard, the examiner cites Dubensky Jr. et al. (US 2015/0056224 A1). Dubensky Jr. et al. (hereafter referred to as Dubensky) relates to immune stimulators known as stimulation of interferon genes (STING), as of Dubensky, title and abstract. Dubensky teaches cyclic-di-GMP in paragraph 0006; this is abbreviated as “c-di-GMP” elsewhere in the reference including paragraph 0066 and 0068. Dubensky teaches delivery via a PLGA particle as of paragraphs 0019, 0145, and claim 19.
The examiner has not rejected the instant claims over Dubensky because such a rejection would appear to be repetitive of the rejection already presented. In selecting the references to be used in rejecting the claims, the examiner should carefully compare the references with one another and with the applicant’s disclosure to avoid an unnecessary number of rejections over similar references. The examiner is not called upon to cite all references that may be available, but only the "best." Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03. 
Nevertheless, the examiner believes the Dubensky reference to be relevant if applicant were to amend the claims to recite PLGA, which is disclosed in the instant specification. In doing a complete search, the examiner should find and cite references that, while not needed for rejecting the claims, would be useful for forestalling the presentation of claims to other disclosed subject matter regarded by applicant as his or 
In a similar vein, the examiner cites Shi et al. (US 2013/0315831 A1), which was cited previously in the prosecution history of the instant application on the PTO-892 on 7 December 2021. Shi et al. (hereafter referred to as Shi) is drawn to a particle made from PLGA comprising an interior aqueous space which can deliver a nucleic acid, as of Shi, title, abstract, and figure 1, reproduced below.

    PNG
    media_image12.png
    546
    743
    media_image12.png
    Greyscale

Shi teaches “dibutyryl-cGMP” in paragraph 0121 but not cyclic di-GMP. As such, Shi does not teach the elected species. The examiner has therefore not rejected the 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612